DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been cancelled.  Claims 21-33 were added by amendment on 12/18/2020.
Specification
Applicant submitted a substitute specification on 3/3/2021.  The substitute specification submitted 3/3/2021 has not been entered.  It did not include the amendment to the specification submitted on 12/18/2020.  A substitute specification should show all the changes relative to the immediate prior version of the specification.  This includes the 12/18/2020 amendment.  See 37 CFR 1.125(c) and MPEP 608.01(q).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25 and 30-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods as described below, does not reasonably provide enablement for all methods encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Claim 25 is directed to a method of making an antibody or antigen-binding fragment thereof which binds β-klotho, comprising the step of culturing the host cell of claim 24 under conditions suitable for expression of the antibody or a fragment thereof.
Claim 30 is directed to a method of making an antibody or antigen-binding fragment thereof which binds β-klotho, comprising the step of culturing a host cell comprising a vector comprising the nucleic acid of claim 26.
Claim 31 is directed to a method of making an antibody or antigen-binding fragment thereof which binds β-klotho, comprising the step of culturing a host cell comprising a vector comprising the nucleic acid of claim 27.
Claim 32 is directed to a method of making an antibody or antigen-binding fragment thereof which binds β-klotho, comprising the step of culturing a host cell comprising a vector comprising the nucleic acid of claim 28.
Claim 33 is directed to a method of making an antibody or antigen-binding fragment thereof which binds β-klotho, comprising the step of culturing a host cell comprising a vector comprising the nucleic acid of claim 29.

Claims 25 and 30-33 all ultimately depend upon claim 21 which is directed to a nucleic acid coding for an antibody or antigen-binding fragment.  The nucleic acid of claim 21 encodes two separate chains.  The methods of claims 25 and 30-33 do not require that the two expressed chains assemble appropriately to form an antigen-binding antibody or antigen-binding fragment.  In addition, claims 30-33 do not require culturing the host cell under conditions suitable for expression.  (See by comparison claim 25.)  It is noted that claims 25 and 30-33 do not require that the assembled antigen-binding antibody or antigen-binding fragment is recovered, isolated, or purified from the cell and/or culture media.
The minimal embodiment of claim 21 is directed to a nucleic acid encoding a VH and a VL.  (See description of SEQ ID NOS. recited in the claims below.)  The VH and VL do not include those portions of the heavy chain and light chain that provide disulfide bonding and permit assembly of the two chains into an antigen-binding binding antibody.  For example, they do not include the heavy and light chain constant domains required to form an Fab fragment.  (See for example page 17 of the specification.)  The minimal embodiments of claims 25, 30, and 31 produce the VH and VL alone.  These separate pieces may not assemble or remain assembled to form an antigen-binding fragment.  They are not linked in any way.  See for example paragraph [0006] of Hudson et al. (U.S. Patent Application Publication 2002/0018749).  While single chain Fv (scFv) antibodies can be formed by using an artificial peptide linker between the VH and VL, an scFv is not a fragment of a naturally occurring, conventional four chain antibody.  An scFv is an engineered construct.  (See for example pages 17-18, bridging paragraph, of the specification.)  None of the instant claims require a peptide linker to fuse the VH and VL to produce an scFv antibody.
The nucleic acids of claims 28 and 29 require the full heavy and light chain.  As such, the methods of claims 32 and 33 could produce the full length heavy and light chains (if cultured under appropriate conditions) which would be capable of assembly into an antigen-binding antibody (under the appropriate conditions).
The scope of claims 25 and 30-33 is not enabled as critical elements essential to the practice of the invention are not included in the claims.
Claims 21-24 and 26-29 are allowable.

	SEQ ID NO: 16 encodes a first VH for antibodies NOV005 and NOV006.  SEQ ID NO: 16 is contained in the heavy chain DNA sequences of SEQ ID NO: 18 (disclosed with respect to NOV005 in the specification) and SEQ ID NO: 30 (disclosed with respect to NOV006 in the specification).  SEQ ID NO: 18 is identical to SEQ ID NO: 30.
SEQ ID NO: 36 encodes a second VH for antibody NOV005.  SEQ ID NO: 36 is contained in the heavy chain DNA sequence of SEQ ID NO: 37. SEQ ID NO: 38 encodes a second VH for NOV006.  SEQ ID NO: 38 is contained in the heavy chain DNA sequence of SEQ ID NO: 39.    SEQ ID NO: 36 is identical to SEQ ID NO: 38.  SEQ ID NO: 37 is identical to SEQ ID NO: 39.  
SEQ ID NO: 54 encodes a first VL for antibody NOV005.  SEQ ID NO: 54 is contained in the light chain DNA sequence of SEQ ID NO: 29.  
SEQ ID NO: 27 encodes a second VL for antibody NOV005.  SEQ ID NO: 27 is contained in the light chain DNA sequence of SEQ ID NO: 51.  
SEQ ID NO: 33 encodes a first VL for antibody NOV006.  SEQ ID NO: 33 is contained in the light chain DNA sequence of SEQ ID NO: 35.  
SEQ ID NO: 40 encodes a second VL for antibody NOV006.  SEQ ID NO: 40 is contained in the light chain DNA sequence of SEQ ID NO: 41.
	
	Claim 21 is directed to nucleic acids encoding the NOV005 antibody VH and VL sequences and the NOV006 antibody VH and VL sequences.
	Claims 22 is directed to nucleic acids encoding the NOV005 heavy and light chain sequences and the NOV006 antibody heavy and light chain sequences.
Claim 26 is directed to nucleic acids encoding the NOV005 antibody VH and VL sequences.
Claim 27 is directed to nucleic acids encoding the NOV006 antibody VH and VL sequences.
Claims 28 is directed to nucleic acids encoding the NOV005 heavy and light chain sequences.
Claims 29 is directed to nucleic acids encoding the NOV006 heavy and light chain sequences.

The prior art of record does not disclose or suggest the nucleotide sequences recited in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa